PER CURIAM.
On consideration whereof, it is now here ordered and adjudged by this court that this appeal be, and the same is hereby, dismissed without further costs to either party.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated and agreed by and between the above-named appellant and appellee, through their respective attorneys, that the appeal from the United States District Court for the Eastern District of Wisconsin in the above-entitled cause may be dismissed without further cost to either party and that an order so dismissing said appeal may be entered forthwith.”